Case 4:20-mj-07358-N/A-MSA Document 1 Filed 05/14/20 Page 1 of 1

CRIMINAL COMPLAINT
(Electronically Submitted)

 

 

 

United States District Court meter oe Azone
United States of America DOCKET NO.
v. MAGISTRATE'S CASE NO,
Oscar ACUNA,
DOB 1986; United States Citizen; 20-07358M]J

 

 

Complaint for violations of Title 21, United States Code, Sections 841(a}(1) and 841{b)(1)(C)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about May 12, 2020, at or near Tucson, in the District of Arizona, Oscar ACUNA, did knowingly and
intentionally distribute less than 100 grams of heroin, a Schedule I controlled substance; in violation of Title 21, United
States Code, Sections 841(a)(1) and 841(b)(1)(C).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On May 13, 2020, Tucson Police Department (TPD), Counter Narcotics Alliance (CNA) responded to an overdose
call of a 31-year-old female, M.C., at a residence in Tucson, Arizona. M.C. was found unresponsive and transported
to a local hospital via ambulance where she was subsequently pronounced dead. CNA conducted an interview of
M.C.’s boyfriend, who confirmed that M.C. had smoked half of a pill prior to M.C.’s overdose. M.C.’s boyfriend
stated he purchased pills and heroin from an individual named “Oscar,” later identified as Oscar ACUNA, at a hotel |
in Tucson. Officers located approximately 1.5 grams of suspected narcotics at the scene, which field-tested positive
for the properties of heroin. Later on May 13, 2020, law enforcement executed a federal search warrant at a Tucson
hotel room, which had been rented in Oscar ACUNA’s name. The search resulted in the seizure of approximately 73
suspected fentany] pilis (approximately 25.54 grams with packaging), approximately 41.65 grams of suspected
heroin (including packaging), a loaded Smith & Wesson M&P .40 Caliber Pistol, 117 rounds of .40 caliber
ammunition, and two pistol magazines. The pistol was located next to and near the suspected narcotics. Field-
testing of the suspected heroin returned positive results for the properties of heroin.

ACUNA agreed to speak with law enforcement after waiving his Miranda rights. During a post-Miranda interview,
ACUNA admitted to selling two fentanyl pills and some heroin to M.C.’s boyfriend and that M.C. was present at the
sale on May 12, 2020.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

DETENTION REQUESTED SIGNATURE OF COMPLAINANT
Being duly sworn, I declare that the foregoing is J RAD DPD

 

true and correct to the best of my knowledge. OFFICIAL TITLE a)

SKH Special Agent Vincent P. Garcia, HSI
AUTHORIZED AUSA Stefani K. Hepford

 

Sworn by telephone

 

SIGNATURE OF MAGISTRATE JUDGE" DATE

 

 

 

SyoequllFitens May 14, 2020
1) See Federal ve rocedure Rules 3, 4], and 54

 

 
